—Appeal from a judgment of the Supreme Court (Bradley, J.), entered February 8, 1995 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services denying petitioner’s request to participate in a temporary release program.
Petitioner, a prison inmate, challenges the denial of his request to participate in a temporary release program on due process grounds. However, inasmuch as petitioner reapplied for temporary release after issuance of the determination at issue and was given a new hearing at that time, we find that his appeal is now moot. Accordingly, it is dismissed.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.